PER CURIAM.
This case is before us on appeal from the Circuit Court of Palm Beach County. Appellant, a septic tank contractor in Palm Beach County, received notice of a hearing to be held by appellees to determine whether his certificate of competency should be revoked. He thereupon filed a suggestion for writ of prohibition, challenging the constitutionality of Chapter 59-1705 Laws of Florida, 1959, a special act regulating contractors in the unincorporated areas of Palm Beach County, prescribing qualifications, creating examining boards and providing for the issuance of certificates of competency.
The trial court denied prohibition, holding the appellant could not attack the constitutionality of those portions of the Act not adversely affecting him and, further, that the Act, as it related to the ap-pellee-Board’s authority to revoke certificates of competency, did not constitute an unlawful delegation of legislative power.
We agree. The decision of the Circuit Court is, therefore, affirmed.
THORNAL, C. J., THOMAS, ROB-' ERTS, O’CONNELL, CALDWELL and ERVIN, JJ., and WARREN, Circuit Judge, concur.